EXHIBIT 99 News Release For Information Contact: Jerald K. Dittmer, Vice President and CFO (563) 272-7400 Marshall H. Bridges, Treasurer (563) 272-4844 HNI CORPORATION ANNOUNCES PLANT CONSOLIDATION EXPECTS TO SAVE IN EXCESS OF $10 MILLION ANNUALLY MUSCATINE, Iowa (October 5, 2007) – HNI Corporation (NYSE: HNI) announced today that it will close its Richmond, Virginia manufacturing plant during the first half of 2008 and consolidate production into its Cedartown, Georgia and Muscatine, Iowa facilities.These initiatives are being undertaken in order to reduce structural cost and streamline customer fulfillment at The HON Company, an office furniture operating subsidiary of HNI Corporation.As part of the consolidation, The HON Company will also transition distribution centers located in Richmond and Cedartown to a third-party logistics provider. The Corporation estimates the realignment will save in excess of $10 million annually once fully implemented in 2009.HNI anticipates spending $6.0 million in capital expenditures during 2007 and $3.0 million in 2008 as a result of the changes.Resulting charges will impact pre-tax earnings an estimated $15 to $17 million over the 2007-2009 period.The following table lists the estimated composition of these charges: (estimates in millions) Restructuring Costs Accelerated Depreciation Other Costs Total 2007 Q3 $3.5 - - $3.5 2007 Q4 $1.0 $0.5 - $1.0 $1.0 - $1.5 $2.5 - $3.5 2008 $3.0 $1.0 - $2.0 $4.0 $8.0 - $9.0 2009 $1.0 - - $1.0 Total $15.0 - $17.0 "Rising freight costs and the opportunity to provide our customers with a better, more cost-effective fulfillment process necessitated this realignment.These actions will allow us to better align cost and speed with customer demand to take full advantage of our lean model.Closing Richmond was a difficult decision and in no way reflects the quality of the Richmond members.We are grateful for their dedication and are working to assist them through this transition," said Stan Askren, HNI Corporation Chairman, President and CEO.The decision will impact approximately 370 members in Richmond.The HON Company expects to execute the realignment without impacting its customers and will retain its capacity to meet current demand and future growth. HNI Corporation is a NYSE traded company providing products and solutions for the home and workplace environments.HNI Corporation is the second largest office furniture manufacturer in the world and is also the nation's leading manufacturer and marketer of gas- and wood-burning fireplaces.The Corporation's strong brands, including HON®, Allsteel®, Gunlocke®, Paoli®, Maxon®, Lamex®, Heatilator®, Heat & GloTM, and Quadra-Fire®,have leading positions in their markets.HNI Corporation is committed to maintaining its long-standing corporate values of integrity, financial soundness and a culture of service and responsiveness.By doing so, in 2007 the Corporation was recognized by Fortune Magazine as one of America's Most Admired Companies.In 2007, the Corporation was recognized by
